Citation Nr: 0209723	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-20 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether the rating for status post laminectomy with 
discectomy at L5, was properly reduced from 60 percent to 40 
percent disabling, effective from March 1, 1998.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 until 
March 1970 and from January 3, 1991 through October 14, 1992.  

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision that 
reduced the rating assigned for the service-connected low 
back condition from 60 percent to 20 percent, effective March 
1, 1998.  Following the RO's December 1997 notification of 
that decision, the veteran filed a Notice of Disagreement 
(NOD) in September 1998; the RO issued a Statement of the 
Case (SOC) later in November 1998; and veteran filed a 
Substantive Appeal in November 1998.  By rating action of 
February 2000, the RO increased the disability evaluation for 
the low back to 40 percent, effective March 1, 1998 (the date 
of the reduction).  The RO issued the veteran supplemental 
statements of the case (SSOC) in February 2000, August 2000, 
February 2001, and March 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In August 1994, based on VA examinations conducted in 
April and July 1993, and April 1994, the RO assigned a 60 
percent rating for the service-connected status post 
laminectomy with diskectomy at L5, effective from April 12, 
1993.

3.  Following routine VA examination of the service-connected 
low back disorder in January and March 1997, the RO proposed 
reducing the evaluation for the low back from 60 to 20 
percent in an August 1997 rating action.  

4.  By rating action of December 1997, the RO effectuated the 
reduction of the disability evaluation assigned for the low 
back from 60 to 20 percent, effective March 1, 1998, 

5.  Following the receipt of private medical records the 
veteran submitted in support of his claim, the RO increased 
the disability evaluation for the low back from 20 to 40 
percent, effective March 1, 1998 (the date of the reduction). 

6.  When compared with reports of prior VA examinations in 
April and July 1993, and April 1994, the reports of the VA 
medical examinations in January and March 1997 do not reflect 
overall improvement in the veteran's low back disability 
sufficient to warrant a reduction in rating.  


CONCLUSION OF LAW

As the reduction in the rating for the veteran's status post 
laminectomy with diskectomy at L5 from 60 to 40 percent was 
not proper, the criteria for restoration of the 60 percent 
rating have been met.  38 U.S.C.A. §§ 5103A, 5107, 5112(b)(6) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.2, 4.10, 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, and the 
Board's favorable disposition of the issue on appeal, the 
Board determines that the new legal authority does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim, inasmuch as all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.  

Factual Background

In November 1992, the RO granted service connection and 
assigned an initial 10 percent rating for status post 
laminectomy with discectomy at L5, effective October 15, 
1992.  

The veteran underwent VA examination in April 1993.  At that 
time, he reported that he had injured his low back in March 
1991 while in Saudi Arabia as the result of striking a bump 
while riding in a military truck.  He related that he 
underwent a laminectomy in that same year for a herniated 
disc.  The veteran stated that he had left with disability 
referable to his back and left lower extremity consisting of 
some weakness of the left foot, as well as persistent 
numbness and paresthesias of the left thigh, left leg and 
left foot.  

Physical examination revealed a well-healed laminectomy scar 
over the lumbar spine that was nontender.  Hyperextension of 
the spine was 50 percent limited, as was forward flexion 
through the lumbosacral region.  The reflexes were depressed 
bilaterally at the knees and ankles.  There was no 
hypesthesia of the lateral aspect of the left thigh and the 
left leg extending down to the left foot involving the 
lateral four digits.  Pedal pulses were noted to be of good 
volume.  There was some loss of strength in dorsiflexion and 
plantar flexion of the foot, but no disturbance in gait.  An 
X-ray of the lumbosacral spine was interpreted as showing 
degenerative changes at T12/L1 and L1/L2.  The examiner noted 
that there was no significant change since a prior 
examination.  Diagnoses included status post laminectomy for 
herniated nucleolus pulposus with residual hypesthesia 
involving the left lower extremity as described above, 
associated with weakness in dorsiflexion and planter flexion 
of the left foot.  

The veteran underwent neurological examination in July 1993.  
At that time, he complained of aches and pains all over his 
body.  It was noted that he took no medication.  On physical 
examination, tenderness was elicited in the lumbosacral 
aspect of the left leg.  It was noted that there was 
difficulty finding the left knee and ankle jerks.  The 
examiner's impression was sacrolumbar pain secondary to 
status post laminectomy with some limitation of motion 
related to the operation. 

On VA neurological examination in April 1994, the examiner 
noted that there was tenderness in the sacroiliac area, and 
that the veteran had subjective hypesthesia and numbness in 
the lateral aspect of the left leg.  There was no muscle 
wasting or weakness.  The examiner noted that there was 
difficulty finding the left ankle jerks, but that rest of the 
neurological examination was unremarkable.  An impression of 
status post herniated disc operation with some subjective 
sensory problem in the left lower extremity was rendered. 

By rating action dated in August 1994, the RO increased the 
rating for the veteran's service-connected low back disorder 
from 10 percent to 60 percent, effective April 12, 1993, the 
date of VA examination.

The veteran underwent a routine VA physical examination for 
compensation and pension purposes in January 1997.  Pertinent 
reported history included that he had undergone a laminectomy 
and fusion of the lumbosacral spine in 1992.  The veteran 
related that his current complaints were back stiffness, as 
well as numbness in the lateral aspect of the left thigh and 
leg.  The examiner noted that the veteran was given to 
exaggeration of some of his symptoms, and that he currently 
worked as a sheriff.  

Physical examination revealed a well-healed operative scar in 
the lumbosacral region that marked the site of the 
laminectomy.  The examiner noted that the veteran's gait was 
slow and deliberate.  On forward bending, he complained of 
back discomfort and his fingertips lacked more than a foot 
from touching the floor.  There was no hypesthesia on the 
lateral aspect of the right thigh and right leg.  The 
examiner indicated that straight leg raising could be fully 
accomplished on the left side, but only to the 90-degree 
angle on the right.  Reflexes in the ankles and knees were 
present but depressed.  An X-ray of the lumbosacral spine was 
interpreted as showing moderate degenerative disc disease at 
L2-3 and at L5-S1.  The examiner noted that the appearance of 
the spine had not changed significantly. 

The veteran was underwent further VA examination of the spine 
in March 1997.   At that time, the veteran reported "good 
and bad days" since his surgery with respect to back 
symptoms, especially with driving, repetitive bending and 
cold weather.  He said that there had been improvement in his 
sciatic symptomatology in the left leg, and he currently only 
occasionally required bed rest for two or three days in this 
regard.  It was noted that there had been only one or two 
exacerbations in the last five to six years, but that he had 
more frequent sensations of severe tightness and pain 
localized in the lower back approximately three to four times 
a year which could keep him off work one or two days.  The 
examiner noted that the veteran continued to experience 
chronic numbness and tingling in the L4 to L5 distribution in 
the left lower extremity, but there had been no new weakness 
or decreased or new changes in sensation since the surgery.  
He denied any bowel or bladder incontinence.  It was noted 
that he took over-the-counter analgesics as needed, and that 
he continued to work 40 to 50 hours a week as an investigator 
with the sheriff department. 

Physical examination revealed full range of motion of both 
hips, knees and ankles.  Strength was 5/5 throughout the 
right lower extremity and 4+/5 in the left lower extremity.  
The veteran reported give-way weakness in the left lower 
extremity muscle secondary to pulling and pain in the lower 
back caused by those maneuvers. Deep tendon reflexes were 1+ 
in the left knee and ankle and 2+ in the right knee and 
ankle.  Sensation was grossly intact except for some 
decreased pinprick sensation in the left L4 to S1 dermatomal 
areas.  It was observed that there was no significant 
deviation or scoliosis of the back.  Range of motion of the 
lumbar spine was limited to approximately 45 degrees of 
forward flexion secondary to pain in the lumbosacral area.  
Extension was limited to approximately 30 degrees where he 
reported increased tightness in the lower back.  Lateral 
flexion was to approximately 30 degrees on the right and left 
side.  Straight leg raising was negative, bilaterally.  The 
veteran was noted to be able to walk on his heels and toes, 
but that there was some compromise on the left as compared to 
the right.  He could accomplish 10 repetitions of toe raising 
on the right, but could only perform four to five 4 
repetitions on the left side on account of ankle weakness and 
pain in the lower back.  An impression of chronic low back 
pain secondary to military injury was rendered.  It was noted 
the X-ray obtained in January 1997 was reviewed.  The 
examiner commented that the veteran was expected to continue 
having exacerbations of the back throughout the years based 
on the activities he engaged in at work.  It was recommended 
that he practice conservative management of his low back pain 
with stretching exercises, and heat and rest were prescribed 
when there were acute exacerbations.  It was felt that this 
would have some impact on his work occasionally, but that he 
would still be functional in the workplace, and able to 
continue his social life.  The examiner recommended the 
veteran seek physical rehabilitation or neurosurgical 
consultation for flare-ups which could not be managed 
conservatively, or if there were further damage to the back.  

In an August 1997 rating action, the RO proposed to reduce 
the 60 percent disability rating for status post laminectomy 
with discectomy at L5 to 20 percent.  The RO notified the 
veteran of the proposed reduction in September 1997.  

The RO received a statement from a co-worker of the veteran 
in November 1997 The co-worker wrote that he had known the 
veteran for 15 years, had personally observed him limping, 
and had heard him complain of knee, ankle and back pain.  It 
was reported that it was hard for the veteran to easily and 
quickly enter and exit a vehicle without some degree of pain.  
It was added that it was sometimes difficult for him to 
function successfully on the job due to pain, and that he 
would have liked to use a sick day periodically, but found it 
difficult because of prior commitments and appointments.  The 
affiant related that the veteran attempted to ease the pain 
by taking aspirin and Tylenol, but that these did not seem to 
help him most of the time.  

By rating action of December 1997, the RO effectuated the 
reduction of the rating for the veteran's low back from 60 to 
20 percent, effective March 1, 1998.  

In December 1998, the veteran submitted private clinical 
records.  In a December 1996 record, the examiner noted that 
the veteran had full range of motion of his extremities.  On 
physical examination in January 1997, it was recorded that 
distal pulses were normal and that he had no pathological 
reflexes.  

In February 2000, the RO increased the rating assigned for 
the veteran's service-connected low back disability from 20 
to 40 percent effective March 1, 1998 (the date of the 
reduction).  

Legal Analysis

A preliminary matter, the Board notes that in his notice of 
disagreement received in September 1998, the veteran only 
appealed the reduction of his rating for status post 
laminectomy with diskectomy at L5 from 60 to 40 percent, 
effective from March 1, 1998.  At no time has he claimed 
entitlement to a rating in excess of 60 percent for the 
service-connected low back disability, or that his condition 
has worsened since the reduction.  Furthermore, the veteran 
does not contend, and the evidence does not indicate, that 
the RO did not comply with the procedural requirements for 
rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the 
Board will focus only on the propriety of the reduction.

Reductions in the rating of a service-connected disability 
generally are governed by § 38 C.F.R. § 3.44.  Paragraph (c) 
of that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods at the same level (five years or more).  In all 
other cases, an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant reduction in rating.  Id.  Here, the veteran's 40 
percent evaluation was in effect from April 12, 1993 until 
February 28, 1998, a period slightly less than five years.  
Therefore, the provisions of 38 C.F.R. § 3.344(c), but not 
38 C.F.R. § 3.44(a) or (b), are applicable.  

The Board must focus upon the evidence available to the RO at 
the time the reduction in rating was effected.  Care must be 
taken, however, to ensure that a change in an examiner's 
evaluation reflects an actual change in the veteran's 
condition, and not merely a difference in thoroughness of the 
examination or in descriptive terms, when viewed in relation 
to the prior disability history.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; see also Brown v. Brown, 5 Vet.App. 413, 420-22 (1993); 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).

The record reflects that the 60 percent evaluation assigned 
from April 13, 1993 was based on consideration of the VA 
examinations the veteran underwent in April and July 1993, 
and April 1994, whereas the reduction was based on the 
reports of the VA examination of January and March 1997.  
However, a comparison of the former to the latter shows that 
the veteran's low back symptomatology did not significantly 
change.  On examination in April 1993, the veteran complained 
of persistent numbness and paresthesias throughout the lower 
left extremity.  The objective findings showed that he lacked 
50 percent of flexion and extension, had depressed reflexes 
at the knees and ankles, hypesthesia of the lateral thigh and 
left leg extending to the foot, and loss of strength in 
dorsiflexion and plantar flexion.  On neurological 
examination in July 1993, tenderness was elicited in the 
sacrolumbar region and that examiner noted difficulty finding 
the left knee and ankle jerks.  The April 1994 neurological 
examiner status post herniated disc operation with some 
subjective sensory problem in the left lower extremity.

Reports of VA examination in January and March 1997 reflect 
the veteran's report that sciatic symptomatology in the left 
leg had somewhat abated; however, he still had chronic pain 
and numbness in the lateral aspect of the left leg and thigh.  
He reported give-way weakness in the left leg secondary to 
pulling and pain in the lower back, as well as severe 
tightness and pain which kept him off work three or four 
times a year.  Clinical findings included decreased sensation 
in the left L4 to S1 dermatomal area, and depressed reflexes 
in the left knee and ankle.  Strength was compromised in the 
left lower extremity.  Flexion was limited to 45 degrees (50 
percent of normal flexion) on account of pain. 

In reviewing the examination reports, the Board finds that 
the April and July 1993 and April 1994 examinations upon 
which the 60 percent disability evaluation was based were as 
least as thorough as the January and March 1997 examinations 
taken together.  The Board observes that the veteran's 
complaints made in connection with the examinations did not 
significantly change and that the clinical findings on all of 
the examinations were substantially comparable.  The evidence 
available to the RO at the time of the reduction continued to 
show, as it did at the time the 60 percent evaluation was 
awarded, that the veteran's low back condition, status post 
laminectomy with diskectomy, resulted in some limitation of 
function due to pain, and some subjective sensory problems, 
primarily in the left lower extremity.  While the examiner in 
March 1997 indicated that the veteran tended to exaggerate 
some of his symptoms, the record includes no other notation 
in this regard and the Board finds nothing else of record to 
support such a statement.  The fact remains that the results 
of the most recent examinations in January and March 1997 
were not significantly different from those on examinations 
in April and July 1993, and April 1994, so as to warrant a 
finding of improvement sufficient to justify the reduction.  

As the Board finds that overall improvement in the veteran's 
service-connected back disability has not been demonstrated, 
the Board must conclude that the reduction in the rating for 
that disability was improper, and that the criteria for 
restoration are met.  


ORDER

As the reduction in the rating for the veteran's status post 
laminectomy with diskectomy at L5 from 60 to 40 percent was 
not proper, the claim for restoration of the 60 percent 
rating is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

